Case 2:20-cv-02765-DRH-AYS Document 16 Filed 07/30/21 Page 1 of 3 PageID #: 71




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
THE PHOENIX INSURANCE COMPANY
and THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT,
                                    Plaintiffs,                    ORDER ADOPTING REPORT
                                                                   AND RECOMMENDATION
 - against -                                                       2:20-cv-2765 (DRH) (AYS)
MINELLI CONSTRUCTION CO. INC.,
                                      Defendant.
---------------------------------------------------------------X


HURLEY, Senior District Judge:

        Presently before the Court is the Report and Recommendation of Magistrate

Judge Anne Y. Shields, dated June 28, 2021 (the “R&R” [DE 13]), recommending that

the Court grant Phoenix Insurance Company (“Phoenix”) and Travelers Indemnity

Company of Connecticut’s (“Travelers,” and together with Phoenix, “Plaintiffs”)

motion for default judgment and award Plaintiffs $390,579.15 in damages. Judge

Shields found that Plaintiffs (1) properly established the elements of their breach of

contract claim and (2) demonstrated (a) actual damages in the amount of $352,807.00

for Phoenix and $17,408.01 for Travelers, (b) entitlement to pre-judgment interest

through October 14, 2020 (the date on which Plaintiffs filed their motion) in the

amount of $19,442.64, with additional interest to be calculated through the date of

the judgment at a rate of $91.28 per day, and (c) costs totaling $921.50.

        More than fourteen (14) days have passed since service of the R&R and no

objections have been filed. Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil




                                                  Page 1 of 3
Case 2:20-cv-02765-DRH-AYS Document 16 Filed 07/30/21 Page 2 of 3 PageID #: 72




Procedure 72, this Court has reviewed the R&R for clear error. Having found none,

the Court concurs in the R&R’s reasoning and result. The Court adds the following:

      First, the R&R’s recommended pre-judgment interest award is divided

between the parties in proportion with each party’s actual damages award. 1 Second,

costs are split evenly between the Plaintiffs. Third, post-judgment interest at the

federal rate is “mandatory” under 28 U.S.C. § 1961(a) and accrues from the date of

the entry of judgment until Defendant has satisfied the judgment. Tru-Art Sign Co.

v. Local 137 Sheet Metal Workers Int’l Ass’n, 852 F.3d 217, 223 (2d Cir. 2017).

Accordingly, for the reasons stated in Judge Shields’s R&R,

      IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is

granted.

      Phoenix is awarded (1) actual damages in the amount of $352,807.00,

(2) pre-judgment interest through October 14, 2020 in the amount of $18,528.84, with

additional interest to be calculated through the date of the judgment at a rate of

$86.99 per day, (3) costs in the amount of $460.75 – for a total of $371,796.59, plus

per diem interest as specified – and (4) post-judgment interest at the federal rate.

      Travelers is awarded (1) actual damages in the amount of $17,408.01,

(2) pre-judgment interest through October 14, 2020 in the amount of $913.80, with

additional interest to be calculated through the date of the judgment at a rate of $4.29




1     Phoenix’s share ($352,807.00/$370,215.01) of the collective actual damages is
95.30%; Travelers’s share ($17,408.01/$370,215.01) is 4.70%.


                                      Page 2 of 3
Case 2:20-cv-02765-DRH-AYS Document 16 Filed 07/30/21 Page 3 of 3 PageID #: 73




per day, (3) costs in the amount of $460.75 – for a total of $18,782.56, plus per diem

interest as specified – and (4) post-judgment interest at the federal rate.

      The Clerk of Court is respectfully directed to enter judgment accordingly and

to terminate the action.



SO ORDERED.


Dated: Central Islip, New York                 s/ Denis R. Hurley
       July 30, 2021                           Denis R. Hurley
                                               United States District Judge




                                      Page 3 of 3
